Citation Nr: 1720911	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for PTSD, with depression and anxiety.

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  

3.  Entitlement to an earlier effective date for grant of service-connection for PTSD, with depression and anxiety, prior to October 26, 2007.

4.  Entitlement to a temporary total rating based on hospitalization for a service-connected disability.


REPRESENTATION

The Veteran represented by:	Robert Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2014 and June 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In July 2013, the Board issued a decision reopening the Veteran's previously-denied service connection claim for PTSD and denied the reopened claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), after which the parties to the appeal entered into a Joint Motion for Partial Remand (Joint Motion), in which they agreed that the Board had erred when denying the Veteran's reopened PTSD service connection claim, requiring vacatur and remand of this issue to the Board.  In May 2014, the Court issued an Order granting the parties' Joint Motion, and upon return of this case to the Board, the Board granted the service connection claim in a November 2014 decision.  The instant appeal arises from the Veteran's disagreement with the RO's assignment of an initial disability rating and effective date when effectuating the Board's service connection grant, as well as the intertwined issue of entitlement to a TDIU and the issue pertaining to an award of a temporary total rating for the Veteran's in-patient VA treatment from September 2014 to January 2015.  

The Veteran's attorney asserts that the Veteran's psychiatric disorder of polysubstance abuse should be viewed as part and parcel of his service-connected PTSD.  However, as a polysubstance abuse disorder is a psychiatric disorder distinct from PTSD, the Board finds that the attorney's statements are properly construed as a claim seeking service connection for a polysubstance abuse disorder, to include as secondary to service-connected PTSD.  Accordingly, the Board REFERS this claim to the RO for appropriate development.  Cf. 38 C.F.R. § 3.155 (2016) (new provisions for filing a claim on a standardized VA form).

The decision below addresses the effective date and temporary total rating claims.  The Veteran's increased rating and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The evidence of record fails to reflect a basis for awarding an effective date prior to October 26, 2007 for the award of service connection for PTSD.

2.  The Veteran is not currently service connected for a substance abuse disorder, and his VA hospitalization from September 2014 to January 2015 was for treatment of his substance abuse disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 26, 2007 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  

2.  The issue of the assignment of a temporary total disability rating for VA in-patient substance abuse treatment from September 2014 to January 2015 is dismissed.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and his attorney, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Earlier Effective Date for Grant of Service Connection for PTSD

The Veteran, through his attorney, is seeking an earlier effective date for the grant of service connection for PTSD.  In a November 2014 action, the RO effectuated the Board's PTSD service connection grant and assigned an effective date of October 26, 2007, which is the date the RO received the Veteran's most recent claim to reopen his previously-denied PTSD service connection claim.

By way of history, the RO denied the Veteran's initial PTSD service connection claim in an unappealed November 2002 rating decision, and the Veteran submitted no evidence relevant to the claim within one year of the issuance of the denial, thereby rendering it final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  The Veteran subsequently filed a claim to reopen this previously denied PTSD service connection claim, and while the Veteran initiated an appeal of this rating decision, he did not perfect his appeal by filing a related substantive appeal after a statement of the case was issued, nor did the RO address the claim as if it had been perfected for appeal.  Thus, the July 2005 denial of the Veteran's claim to reopen his previously-denied PTSD service connection claim became final.  

Thereafter, the Veteran again sought to reopen this claim, as reflected in a correspondence received on October 26, 2007, and the RO denied this claim in an April 2008 rating action.  As set forth in the introduction portion of this decision above, the Veteran perfected an appeal of this rating decision, and the Board addressed this claim in a July 2013 decision.  In this decision, the Board characterized the claim on appeal as a claim to reopen, and included legal conclusions that the November 2002 and July 2005 rating decisions were final.  The Board went on to grant the claim to reopen, but then denied the reopened service connection claim on its merits.  

After an appeal of this decision to the Court and a subsequently granted Joint Motion for Partial Vacatur of this 2013 Board decision, the case was returned to the Board, and the Board issued a November 2014 decision granting the reopened PTSD service connection claim.  A November 2014 rating decision effectuated the Board's service connection grant and assigned the current effective date of October 26, 2007, commensurate with the date of receipt of the claim to reopen, and the Veteran's disagreement with this decision resulted in the instant appeal.  

An effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant military records.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.105, 3.156(c).  

As to the Veteran's attorney's current arguments disputing the finality of the July 2005 rating decision, the Board finds that when the Veteran limited his appeal of the July 2013 Board decision, challenging only the merits of the denied reopened service connection claim, the Veteran abandoned his appeal of the other issues adjudicated in that decision, including the Board's specifically enumerated legal conclusions that the November 2002 and July 2005 rating decisions were final.  (The July 2013 Board decision included four conclusions of law; the first and second stated that the November 2002 and July 2005 rating decisions were final; the third found sufficient evidence to reopen this previously-denied claim; and the fourth-and only appealed conclusion of law-denied service connection for PTSD.)  See generally Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), vacated on other grounds sub nom Carter v. McDonald, 794 F. 3d 1342 (Fed. Cir. 2015); see also Scott, 789 F.3d at 1375.  Thus, the Board's conclusions regarding the finality of the November 2002 and July 2005 rating decisions are unappealed, final Board decisions that cannot now be relitigated by the Veteran, based on principles of issue preclusion.  When an issue of fact or law is actually litigated and determined by a valid and final judgment, and the determination is essential to the judgment, the determination is conclusive in a subsequent action between the parties, whether on the same or a different claim.  Restatement (Second) of Judgments § 27 (1982); see New Hampshire v. Maine, 532 U.S. 742, 748-49 (2001); see generally Bissonnette v. Principi, 18 Vet. App. 105, 110 (2004) (contrasting the doctrines of claim and issue preclusion). 

Given the established finality of the November 2002 and July 2005 rating decisions, the effective date of the grant of service connection cannot, by regulation, be earlier than the date of the Veteran's new claim for the benefit filed after the last, final disallowance of his earlier claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Indeed, the RO assigned the current effective date commensurate with the date of receipt of the claim to reopen from which this appeal stems.

The Veteran may only overcome the finality of these rating decisions by filing a motion asserting that the July 2013 Board decision reflects clear and unmistakable error (CUE).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

A determination of CUE in a prior Board or rating decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board or rating decision on the grounds of CUE, there must have been an error in the Board's or RO's adjudication of the claim which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

The Board finds that the arguments advanced by the Veteran, through his attorney, do not allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Veteran's attorney has not specifically asserted that the July 2013 Board decision was the result of CUE, but rather asserts that the Veteran did not receive the statement of the case issued to him after he initiated an appeal of the July 2005 rating decision, and that due to the Veteran's mental incapacity at the time of its issuance, he would not have been able to perfect an appeal of the July 2005 rating decision if he had in fact received it.  Alternatively, the Veteran's attorney argues that the association of a memorandum documenting stressor corroboration research performed by the Joint Services Records Research Center is tantamount to the addition of relevant service records, thereby necessitating reconsideration of the prior rating decisions per 38 C.F.R. § 3.156(c).   

These arguments cannot be construed as motion to revise the Board's decision as a product of CUE under the provisions of 38 C.F.R. §§ 20.1400, et. seq.  In sum, because the July 2005 rating decision is final, and the Veteran has not sufficiently motioned for revision of the July 2013 Board decision that this decision was final was the product of CUE, the earliest effective date that can be assigned is the date of receipt of the claim to reopen, October 26, 2007.  Thus, the award of an effective date prior to the currently assigned effective date of October 26, 2007, is not warranted.  Accordingly, the preponderance of the evidence is against the claim for an earlier effective date; there is no reasonable doubt to be resolved; and an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.

Temporary Total Rating for Hospitalization 
to Treat a Service-Connected Disability 

The Veteran, through his attorney, is seeking the award of a temporary total rating for his in-patient substance abuse treatment (admission to a VA Domiciliary Residential Rehabilitation Program), which spanned from September 2014 to January 2015, on the premise that this in-patient treatment exceeding 21 days was to treat a service-connected disability.  

A temporary total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

Notwithstanding that the hospital admission was for a disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  Likewise, if service connection for a disability requiring hospitalization is granted during a hospitalization in excess of 21 days, a temporary total disability rating is warranted. 38 C.F.R. § 4.29(b). 

In this case, the Veteran is not currently service connected for a substance abuse disorder, although the Board has determined that such a claim has been raised by the Veteran and the record, and has therefore referred the claim to the RO for appropriate action.   As the Veteran's VA treatment records reflect that his admission to a VA Domiciliary Residential Rehabilitation Program from September 2014 to January 2015 was for treatment for his substance abuse disorder, the record is clear that the Veteran's in-patient treatment was for a psychiatric disorder that is not yet service-connected.  As an aside, the Board notes that while the Veteran received treatment for his service-connected PTSD at times during this period of time, his substance abuse disorder, not his PTSD, remained the reason for his in-patient care.  In other words, there is no evidence suggesting that during the course of his in-patient treatment for his substance abuse disorder, the Veteran's PTSD treatment became the reason for his in-patient care lasting a period in excess of 21 days.

Accordingly, there is currently no legal basis to consider the assignment of a temporary total rating for in-patient treatment for a service-connected disability.  See 38 C.F.R. § 4.29.  Consequently, the appeal for such a temporary total rating must be dismissed, as consideration for a temporary total rating is a downstream issue.  Should a substance abuse disorder be service connected at a later date, the Veteran may seek a temporary total rating at that time if the elements are met.  


ORDER

An effective date for the grant of service connection for PTSD, prior to October 26, 2007, is denied. 

The claim for a temporary total disability rating, for the Veteran's September 2014 to January 2015 VA domiciliary substance abuse treatment, is dismissed.  


REMAND

The Veteran was last afforded a VA PTSD examination in December 2014, and subsequent VA treatment records through 2016 reflect clinical findings consistent with this 2014 VA examination report.  However, a February 2015 private psychiatric evaluation reflects a different clinical picture.  Accordingly, the Board finds that a new VA examination would aid the Board in determining the current severity of the Veteran's PTSD.  Further, the Veteran's recent, outstanding VA treatment records, reflecting the Veteran's ongoing PTSD treatment, should be obtained.  

Adjudication of the Veteran's inextricably intertwined claim seeking a TDIU is deferred pending this development.  During this deferment, the Board finds that it would aid the Board to obtain a VA cranial nerves examination to determine the current severity of the Veteran's sole service-connected disability other than PTSD, his residuals of a cranial fracture.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from January 2016.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file must be made available to the examiner for review.  

After reviewing the Veteran's claims file and eliciting a history of his PTSD symptoms, the examiner is to conduct a clinical examination to determine the current severity of his PTSD.  The examiner is asked to specifically comment on the impact of the Veteran's PTSD on his ability to perform the duties associated with his former career as a bank clerk/teller.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cranial fracture residuals.  The Veteran's claims file must be made available to the examiner for review.  

After reviewing the Veteran's claims file and eliciting a history of his cranial fracture symptoms, the examiner is to conduct a relevant clinical examination to assess the current severity of the Veteran's residual disability.  

The examiner is asked to characterize the effect this disability would have on the Veteran's ability to perform the duties associated with his former career as a bank clerk/teller.  

4.  Finally, readjudicate the Veteran's claims seeking an increased rating for PTSD and entitlement to a TDIU, to include on an extraschedular basis if the Veteran's combined rating remains below the schedular threshold.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


